Citation Nr: 1727291	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-00 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased disability rating for right knee strain, rated as 10 percent disabling prior to April 12, 2012, and from June 1, 2012 to March 24, 2015; and in excess of 30 percent from May 1, 2016 to October 14, 2016; and in excess of 60 percent from October 14, 2016.


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to January 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in pertinent part, continued a 10 percent disability rating for right knee strain.

Subsequent rating decisions resulted in the disability evaluations being listed as such on the title page of this decision.  The Board notes that the Veteran is in receipt of a 100 percent rating post-arthroscopy from April 12, 2012 to June 1, 2012; a 100 percent rating post-total knee replacement from March 24, 2015 to May 1, 2016; and a 100 percent rating post-surgical revision from January 5, 2017 until March 1, 2018, at which point the Veteran is scheduled to return to a 60 percent rating.  As these ratings represent the maximum award of benefits, the Board will not review these staged ratings.  

In March 2016, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge at the RO in Phoenix, Arizona.  A transcript of the hearing is associated with the claims file.  

In May 2016, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to March 29, 2012, the Veteran's right knee disability was characterized by pain on movement with evidence of degenerative arthritis.

2.  From March 29, 2012 to April 12, 2012, the Veteran's right knee disability was characterized by a meniscal tear with frequent episodes of joint pain and effusion. 

3.  From June 1, 2012 to March 24, 2015, the Veteran's right knee disability was characterized by pain on movement and post-meniscectomy. 

4.  From May 1, 2016 the Veteran's right knee disability was characterized by chronic residuals of severe painful motion and severe weakness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to March 29, 2012 for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5055, 5256-5263 (2016).

2.  The criteria for a 20 percent rating, but no higher, from March 29, 2012 to April 12, 2012 for a right knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5055, 5256-5263 (2016).

3.  The criteria for a rating in excess of 10 percent from June 1, 2012 to March 24, 2015, for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5055, 5256-5263 (2016). 

4.  The criteria for a rating of 60 percent, but no higher, from May 1, 2016 to October 14, 2016 for a right knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5055, 5256-5263 (2016).

5.  The criteria for a rating in excess of 60 percent from October 14, 2016, for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5055, 5256-5263 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, general notice is required regarding how disability ratings and effective dates are assigned.  Id.  In this case, the Veteran was sent letters in September 2006 and August 2008 which satisfied the notice requirements. Thus, the duty to notify has been met.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, private treatment records, VA examination reports and the Veteran's statements.

The Veteran was afforded VA examinations in October 2006, October 2009, May 2012, and October 2016.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the VA examinations are limited in that they did not provide testing for range of motion in both active and passive, in weight-bearing and non-weight bearing.  38 C.F.R. § 4.59.  However, the Board finds that at this time, remanding the claim for retroactive opinions would likely result in speculative opinions; therefore, it would be futile to remand the claim back and such a delay is outweighed by giving the Veteran a timely decision on his claim.  The Board does note that it has afforded the Veteran every possible benefit of the doubt where applicable.  Furthermore, although the examination reports did not comply with 38 C.F.R. § 4.59, the October 2006, October 2009, May 2012, and October 2016 VA examinations were thorough and provided sound bases upon which to base a decision with regard to the present claim.  The VA examiners each personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  In addition, the VA examiners addressed the functional impact of the Veteran's right knee disability upon ordinary conditions of daily life and work.  As a result, the Board finds the VA examinations to be adequate for rating purposes. 

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.



Laws and Regulations - Increased Rating

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 
Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With regards to ratings claims, knee disabilities are rating under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5256 -5263 (Musculoskeletal system - the knee and leg); DC 5055 (prosthetic implants - knee replacement); and DC 5003 (degenerative arthritis).  

DC 5256 provides for a rating up to 60 percent when there is ankylosis of the knee. 

DC 5257 provides for a 10 percent disability rating where the recurrent subluxation or lateral instability is "slight," a 20 percent disability rating where the subluxation or lateral instability is "moderate," and a 30 percent disability rating where the subluxation or lateral instability is "severe."  

DC 5258 provides for a 20 percent rating when there is dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint. 

DC 5259 provides for a 10 percent rating when there is removal of the semilunar cartilage. 

DC 5260 provides a 30 percent rating when flexion is limited to 15 degrees; a 20 percent rating when flexion is limited to 30 degrees; a 10 percent rating when flexion is limited to 45 degrees; and a noncompensable rating for limitation of 60 degrees.

DC 5261 provides a 50 percent rating when extension is limited to 45 degrees; a 40 percent rating when extension is limited to 30 degrees; a 30 percent rating when extension is limited to 20 degrees; a 20 percent rating when extension is limited to 15 degrees; a 10 percent rating when extension is limited to 10 degrees; and a noncompensable rating when extension is limited to 5 degrees. 

DC 5262 provides for a rating up to 40 percent when there is impairment of the tibia and fibula.

DC 5263 provides a rating of 10 percent for genu recurvatum. 

DC 5055 provides for a rating of 100 percent for one year following implantation of the knee replacement.  A rating of 60 percent is warranted with chronic residuals consisting of severe painful motion or weakness.  A minimum rating of 30 percent is warranted post-knee replacement.

DC 5003 provides that degenerative arthritis established by x-ray will be rated on the basis of limitation of motion under the appropriate diagnostic codes.  However, when a rating based upon limitation of motion results in a noncompensable rating, a rating of 10 percent is for application.  



Analysis

Disability rating prior to April 12, 2012

Prior to April 12, 2012, the Veteran was rated at 10 percent under DC 5260.  

A March 2006 VA treatment record reflects that the Veteran had full extension, flexion to 120 degrees, and no deformity, antalgic gait, joint effusion or heat.  The Veteran reported that he had been diagnosed with osteochondritis dissecans of the right knee and that his symptoms worsened periodically to include increased pain, swelling, popping, and clicking.  The Veteran did not report locking or catching.  

In July 2006, the Veteran reported that his right knee just gave out sometimes and that he experienced frequent numbness which contributed to the knee collapsing. 

The Veteran was afforded a VA examination in October 2006.  The examiner noted that the Veteran used a cane intermittently, but frequently.  The Veteran was functionally limited to standing for 15-30 minutes, and was able to walk more than 1/4 mile but not more than a mile.  The Veteran reported that the right knee gave way; however, there was no instability, weakness, episodes of dislocation or subluxation, locking episodes, effusion, inflammation, or flare-ups.  The examiner found that weight-bearing was affected, resulting in a gait of poor propulsion.  There was no evidence of clicks or snaps, grinding, instability, or patellar or meniscal abnormalities.  Range of motion testing was not performed.  X-rays taken in weight-bearing revealed mild degenerative arthritic disease with minimal spur formation in the patella and tibial spine and slight narrowing of the medial joint compartment.  The examiner diagnosed the Veteran with right knee strain, which resulted in effects on daily activities and significant occupational effects, specifically, decreased mobility. 

In May 2007, the Veteran had received a series of Hyalgan injections to his right knee, but reported that his symptoms had not improved very much.  

A June 2007 VA treatment record noted that the Veteran had a slight antalgic gait.  He had noticeable varus deformities in both knees with the right being slightly worse appearing than the left.  He had tenderness to palpation over the anterior portion of the patella and also the medial joint lines.  There was no obvious erythema, edema, ecchymosis or effusion noted.  His range of motion went from 0 to approximately 115 degrees bilaterally.  On range of motion testing, the Veteran reported increased pain especially in the patellofemoral joints.  Patellofemoral grind was positive bilaterally with the right being slightly worse than the left.  X-rays taken at the VA Medical Center revealed moderate medial compartmental osteoarthritic changes in both knees and in the patellofemoral joint.  No other bony abnormality was noted.

The Veteran was afforded a VA examination in October 2009.  The Veteran reported that he often went to the emergency room for his right knee.  The Veteran reported that his knee gave way, there was instability, pain, stiffness, weakness, incoordination, decreased speed of motion, repeated effusions, symptoms of inflammation, and severe flare-ups every two to three weeks lasting three to seven days.  There was no reported deformity, episodes of dislocation or subluxation, or locking. The Veteran was only able to stand for 15 to 30 minutes and could walk more than 1/4 mile but less than one mile.  The Veteran reported using a brace and crutch intermittently but frequently.  The examiner found evidence of poor propulsion in his gate, but no other evidence of abnormal weight-bearing.  The examiner found that there was tenderness, pain at rest, and guarding of movement, but no crepitation, clicks or snaps, grinding, instability, or patellar or meniscal abnormality.  Range of motion testing in conjunction with the left knee revealed pain with active motion on the right side with flexion from 0 to 95 degrees and normal extension.  There was pain following repetitive motion, but no evidence of additional limitations after three repetitions.  X-ray results revealed a narrowing medial compartment and slight prominence of the tibial spines.  The examiner diagnosed the Veteran with mild degenerative joint disease.  The examiner found effects on daily activities as well as significant effects on occupational activities, specifically, decreased concentration, decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain.  

The Veteran received a MRI of his knee in 2010; however, the MRI has not been made a part of the record, but was summarized in a later medical record.  The MRI did not show any tearing of the meniscus, but there was some thinning of the articular cartilage with the lateral patellar facet.  See January 2012 VA treatment records. 

In October and December 2011, the Veteran reported that his knee would lock or buckle and feel like it was giving way. 

A March 2012 MRI revealed moderate chondral disease within the femoral condylar cartilage.  No significant meniscal tear was noted although a small or surface tear within the posterior horn of the medial meniscus was possible.  Probable degenerative signal within the medical meniscus was present, with mild external extrusion of the medical meniscus probably due to marginal spurring as well as chondral disease. A small, high-grade chondral irregularity or defect within the posterolateral femoral condylar cartilage was noted.  A moderate sized to large joint effusion was noted, and a moderate sized medial popliteal cyst was seen.  Mild prepatellar and superficial infrapatellar edema was identified. 

In a May 2015 VA examination, the examiner determined that the Veteran had a meniscus (semilunar) condition with frequent episodes of joint pain and effusion resulting in an April 2012 meniscectomy. 

The Veteran is rated 10 percent under DC 5260 prior to April 12, 2012.  The Board has considered a rating under DC 5260 and 5261.  However, all range of motion tests prior to April 12, 2012 reflect that the Veteran had normal extension.  Therefore, a rating under 5261 is not appropriate.  Flexion was, at a minimum, limited to 95 degrees, resulting in a noncompensable rating under 5260.  As the Veteran was diagnosed with degenerative arthritis with complaints of pain, DC 5003 would warrant a 10 percent rating, but no higher.  

Although the Veteran reported his knee giving way, physical examinations have consistently been negative for any findings of instability.  While the Veteran's medical records indicate that he has been prescribed a brace for his right knee, the Veteran did not have any instability that could be objectively elicited.  Therefore, the Board does not find that the Veteran had any instability that could be considered moderate or severe.  Thus, a higher rating under DC 5257 is not warranted for the Veteran's right knee

The Board has considered the application of Diagnostic Codes 5256, 5262 and 5263.  38 C.F.R. § 4.71a.  However, the medical evidence of record does not show that the Veteran has ankylosis of his right knee.  The aforementioned range of motion findings clearly demonstrate that the Veteran's right knee was not fixed or immobile.  While the Veteran had some recognized limitation of motion with regards to flexion, the right knee was not been shown to be fixed in place, nor had the Veteran indicated that it was.  With regard to malunion or nonunion of tibia and fibula, the Board notes that there is no evidence of fracture or dislocation for the right leg for the time period on review.  There is likewise no evidence that the Veteran has, or ever had, genu recurvatum.  As such, further inquiry into these diagnostic codes is not warranted.

A higher rating under DC 5259 is not warranted, as the Veteran has not had removal of his semilunar cartilage. 

However, the Board finds that higher rating is warranted under Diagnostic Code 5258 from March 2012, the date that there was objective evidence of a meniscal tear.  The Veteran's March 2012 MRI indicated the possibility of a meniscal tear.  Medical records reflect that the Veteran had a meniscal condition that resulted in frequent episodes of joint pain and effusion resulting in the April 2012 meniscectomy.  Therefore, the Board finds that a higher rating of 20 percent is warranted from the time of the March 29, 2012 MRI until the April 12, 2012 arthroscopy.  

Therefore, the Board grants a 20 percent rating under DC 5258 from March 29, 2012 until April 12, 2012.


Disability rating from June 1, 2012 to March 24, 2015(post-arthroscopy, pre-total knee replacement)

The Board notes that the Veteran was in receipt of a 100 percent rating from April 12, 2012, the date of his arthroscopy, to June 1, 2012, at which time his rating returned to 10 percent.  The Veteran's right knee disability was rated as 10 percent disabling from June 1, 2012 to March 24, 2015, the date of his total knee replacement.  Therefore, the Board will review the rating from June 1, 2012 to March 24, 2015.

An April 2012 follow-up for the Veteran's right knee arthroscopy noted that he had mild effusion in his right knee but good range of motion and good strength.  See April 2012 private treatment records. 

The Veteran was afforded a VA examination in May 2012.  The examiner noted that the Veteran reported that since the last VA examination, his knee pain had worsened and that he had had an arthroscopy, partial medial meniscectomy, chondroplasty of the medial femoral condyle and patella in April 2012.  Range of motion testing on the right knee, in conjunction with the left, revealed flexion limited to 90 degrees, with pain reported at 90 degrees.  There was no limitation of extension and no objective evidence of painful motion.  After repetitive motion testing, the Veteran's was limited to 90 degrees on flexion with normal extension.  There was no additional limitation in range of motion of the knee following repetitive testing.  The Veteran experienced functional loss and/or impairment of the knee, including less movement than normal, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The Veteran's knee was tender or painful upon palpitation.  There was no instability or subluxation/dislocation.  The examiner noted that the Veteran had had a meniscus condition, including frequent episodes of joint pain and effusion, and had had a meniscectomy.  The meniscectomy and arthroplasty had resulted in pain in the right knee and the Veteran continued to use a brace and cane occasionally. 

In December 2012, the Veteran reported chronic bilateral knee pain that could be lifestyle limiting, as he walked for his job as a custodian.  See December 2012 VA treatment records. 

In December 2013, it was noted that the Veteran had chronic, stable knee pain that was not lifestyle limiting.  The clinician noted that the Veteran had bilateral knee with valgus deformity, full extension, flexion to 120 degrees, no lateral instability, no effusion or ballotment, and a stable gait.  See December 2013 VA treatment records. 

The Veteran was rated 10 percent under DC 5260.  Although the Veteran reported his knee giving way, the May 2012 VA examination report and December 2013 VA treatment record were negative for findings of instability.  Therefore, the Board does not find that the Veteran had any instability that could be considered moderate or severe.  Thus, a higher rating under DC 5257 is not warranted for the Veteran's right knee.  

The Board has considered a rating under DC 5260 and 5261.  However, range of motion tests reflect that the Veteran had normal extension.  Therefore, a rating under 5261 is not appropriate.  Flexion was, at a minimum, limited to 90 degrees, resulting in a noncompensable rating under 5260. However, again, as the Veteran was diagnosed with degenerative arthritis, DC 5003 would warrant a 10 percent rating, but no higher.

The Board has considered a rating under Diagnostic Codes 5256, 5262 and 5263.  38 C.F.R. § 4.71a.  However, the medical evidence of record does not show that the Veteran has ankylosis of his right knee, malunion or nonunion of the tibia and fibula, or genu recurvatum.  

The medical evidence of record reflects that the Veteran had a meniscectomy in April 2012.  Under Diagnostic Code 5259, the Veteran is warranted a 10 percent rating, but no more.  A higher rating under DC 5258 is not warranted.  Although there was mild effusion noted in April 2012, the objective medical evidence of record reflects that post-arthroscopy and meniscectomy, there was no frequent episodes of locking, pain, and effusion into the joint.  Rather, the only residual reported from the meniscectomy on the May 2012 examination was constant right knee pain. 

For these reasons, the Board finds that a rating of 10 percent, but no higher, is warranted for June 1, 2012 to March 24, 2015 under DC 5003.

May 1, 2016 to October 14, 2016 (post- total knee replacement)

In March 2015, the Veteran underwent a total knee replacement of the right knee, for which he received a 100 percent rating until May 1, 2016 under 38 C.F.R. § 4.71, DC 5055 (Prosthetic Implants, Knee replacement).  Subsequent to May 1, 2016, the RO assigned a 30 percent rating, which is the minimum rating post-knee replacement.  To warrant a 60 percent rating, there must be chronic residuals consisting of severe painful motion or weakness in the affected joint.  See DC 5055. 

The Veteran was afforded a VA examination in October 2016.  The examiner diagnosed the Veteran with a right total knee arthroplasty with loosening of the tibial component.  The examiner noted that the Veteran had total knee arthroplasty in March 2015 and has had chronic pain in the right knee since surgery, with feelings that the knee will give way on him and that it feels hot at times.  After examination, the examiner found that the Veteran had residuals consisting of severe painful motion or weakness from his March 2015 total knee replacement.  However, the functional impairment was not such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

The RO granted a 60 percent rating from October 14, 2016, the date the RO found that it was factually ascertainable that he warranted the increased rating.  

After reviewing the claim file and the October 2016 VA examination report, the Board finds that the Veteran was experiencing continuous chronic knee pain and weakness since surgery and the VA examiner found that the Veteran's residuals consisted of severe painful motion or weakness from his March 2015 total knee replacement.  

Affording the Veteran the benefit of the doubt, the Board finds that the chronic knee pain and weakness the Veteran experienced since surgery was that of severe painful motion or weakness.  Therefore, the Board finds that a 60 percent rating is warranted from May 1, 2016 to October 14, 2016.  

The Board notes that under Diagnostic Codes 5055 and 5256 through 5263 (Schedule of ratings for the knee and leg), a 60 percent rating is the maximum rating available.  Furthermore, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Under DC 5162, amputation of the middle or lower thirds results in a 60 percent rating.  Therefore, the Veteran's rating for his knee cannot exceed 60 percent.  

For these reasons, the Board finds that a 60 percent rating, but no more, is warranted for the period of May 1, 2016 to October 14, 2016. 

In this case, there is no competent and credible lay or medical evidence indicating the Veteran's service-connected disabilities have any collective impact making the schedular criteria inadequate for evaluating the service-connected right knee.  The record does not indicate that the Veteran manifests any other symptoms or impairment that is not considered by the applicable rating criteria.  As noted above, the schedular criteria contemplate all the Veteran's manifestations of the service-connected right knee, to include severe painful motion or weakness.  The Veteran has also not alleged that there are any exceptional or unusual circumstances that raise the issue of an extraschedular rating.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017).  As such, there is no basis for referring this case for extraschedular consideration.


ORDER

A rating in excess of 10 percent prior to March 29, 2012 for a right knee disability is denied.

A 20 percent rating, but no higher, is granted from March 29, 2012 to April 12, 2012 for a right knee disability. 

A rating in excess of 10 percent from June 1, 2012 to March 24, 2015 for a right knee disability is denied.

A 60 percent rating, but no higher, is granted from May 1, 2016 to October 14, 2016 for a right knee disability.  

A rating in excess of 60 percent from October 14, 2016 is denied for a right knee disability.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


